IMAX Corporation

Exhibit 10.38

Dated March 6, 2014

 

IMAX INTERNATIONAL SALES CORPORATION

and

ANDREW CRIPPS

 

 

SERVICE AGREEMENT

 

 



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

THIS AGREEMENT is made on March 6, 2014

BETWEEN:

IMAX INTERNATIONAL SALES CORPORATION of Building 5 Chiswick Park 566 Chiswick
Park Road, London W4 5YE (the “Company”) and Andrew Cripps of [REDACTED] London
SW13 9RQ (the “Executive”).

It is the intention of the parties that this document be executed as a Deed.

 

1.

INTERPRETATION

“Employment” means the Employment of the Executive pursuant to this Agreement
or, as the context requires, its duration;

“Group Company” means the Company, any subsidiary of the Company, any holding
company of the Company, any subsidiary of such holding company and any company
designated by the Board as an associated company from time to time or any
combination or single one of these as the context requires. The expressions
“holding company” and “subsidiary” shall have the meanings given to them by
Section 1159 and Schedule 6, Companies Act 2006.

 

1.1

In this Agreement, unless the context otherwise requires:

 

  a)

references to this Agreement include its Appendices and all defined terms shall
apply in both equally;

 

  b)

references to any legislation are references to that legislation as amended,
replaced or re-enacted from time to time and any subordinate legislation made
under it;

 

  c)

words implying the singular include the plural and vice versa;

 

  d)

words implying a gender include every gender; and

 

  e)

references to a person include an individual, firm, company, corporation,
unincorporated body of people, or any agency of the above.

 

2.

APPOINTMENT

 

2.1

The Executive will be employed by the Company as Executive Vice President, IMAX
Corporation and President, Europe, Middle East and Africa of IMAX International
Sales Corporation.

 

2.2

Subject to Clause 15.1, the Employment will commence on 28 February 2014 and
will continue until terminated by either party giving to the other not less than
six months’ written notice. The Executive’s fixed-term employment with the
Company, which commenced on 27 February 2012 shall count towards the Executive’s
period of continuous employment with the Company.

 

2.3

The Company reserves the right to terminate the Employment by written notice at
any time and to make a payment in lieu of notice, with such payment in the event
of a termination without cause in the amount set forth in Clause 2.4. For the
avoidance of doubt, in such cases termination will take effect immediately upon
the giving of the written notice but the Executive’s entitlement to pay in lieu
of notice or any unexpired period of notice will not be affected. The Company
will

 

1



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

deduct tax and employee national insurance from any such payment, provided
always that if the Company decides not to make a payment to the Executive
pursuant to this Clause, the Executive cannot enforce that payment as a
contractual debt nor as liquidated damages and his sole remedy will be a claim
in damages. The Executive shall cease to have any entitlement to payment
pursuant to this Clause if the Company discovers after notice has been served
that it would otherwise have been entitled to terminate the Employment without
notice in accordance with Clause 15.1.

 

2.4

In the event the Employment is terminated by the Company without cause, the
Executive shall be entitled to a sum equivalent to six months of basic salary
and benefits (as defined in Clauses 9 and 10 below) plus one additional month’s
basic salary and benefits for each complete year of service with the Company, up
to a maximum of 12 months’ salary and benefits in total.

 

2.5

During all or part of any period of notice, the Executive may be required by the
Company in its absolute discretion not to attend the Company’s premises and not
to perform any duties for the Company, or to perform only such duties, specific
projects or tasks as are assigned to him expressly by the Company, for such
period and at such place or places as the Company deems necessary, provided
always that the Executive will be entitled to receive his basic salary and any
contractual benefits other than bonus during such period. For the avoidance of
doubt the Executive will remain an employee of the Company and subject to his
implied and express duties during any such period and may not carry out any work
for any third party without the written consent of the Company. Any period
during which the Company has exercised its rights under this Clause shall be
termed “Garden Leave”.

 

2.6

The Company retains the right at any time to suspend the Executive from the
Employment for a period of up to 4 weeks on full salary in order to investigate
any matter. For the avoidance of doubt, suspension is not a disciplinary
sanction.

 

3.

DUTIES

 

3.1

The Executive will:

 

  3.1.1

at all times use his reasonable endeavours to promote the interests of the
Company and any other Group Company giving the Company the full benefit of his
knowledge, expertise and technical skills and, whenever required to do so, will
promptly give a full account to the Company of all matters entrusted to him;

 

  3.1.2

faithfully and diligently perform his duties and exercise all the powers of his
office and such other functions within any Group Company as may be vested in him
or reasonably required of him by or under the authority of Greg Foster on
film-related matters, Richard Gelfond on all other matters, or such other
individual(s) to whom the Company may direct that the Executive should report
from time to time (“Management”);

 

  3.1.3

comply with all reasonable directions from time to time given to him by
Management and with rules and policies from time to time laid down by the
Company;

 

  3.1.4

devote his full time and attention to his duties, working the normal hours of
work of the Company and such additional hours (without additional remuneration)
as are necessary;

 

  3.1.5

attend and work at any premises of the Company and any Group Company wherever
situated, and travel and work both in the UK and abroad as may be required for
the proper fulfilment of his duties; and

 

2



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

  3.1.6

at the request of Management, accept any other appointment with any Group
Company from time to time incorporated (whether such appointment is in addition
to or in substitution for the appointment specified in Clause 2.1) provided that
such appointment does not render the terms of the Employment, taken as a whole,
materially less favourable to the Executive than those prevailing before such
appointment. The Executive agrees that under such circumstances, his employment
may be novated to any other Group Company. No such change will be deemed to be a
termination of the Employment.

 

3.2

The Executive agrees that for the purposes of the Working Time Regulations 1998
(and any amendment or re-enactment thereof) any legislative provisions imposing
a maximum number of average weekly working hours shall not apply to the
Employment. The Executive may withdraw consent by giving the Company not less
than three months’ notice in writing.

 

4.

OTHER INTERESTS

 

4.1

Subject to Clause 4.2, the Executive will not, without the prior consent of
Management, be engaged or be concerned in or undertake or be interested in
(whether directly or indirectly) any other business or occupation or become a
director or employee or agent or consultant or partner of any other person, firm
or company other than a Group Company.

 

4.2

Notwithstanding Clause 4.1 the Executive may own beneficially any shares or
securities listed on a Recognised Investment Exchange or the Alternative
Investment Market which when aggregated with shares or securities beneficially
owned by his spouse or partner and/or children, total not more five per cent of
any single class of shares or securities in any company.

 

5.

REMUNERATION

 

5.1

The Company will pay to the Executive during the Employment a salary at the rate
of £500,000 per annum which will accrue from day to day and be payable by equal
monthly instalments in arrears. The Executive’s salary will be reviewed annually
by Management, although such a review does not guarantee any increase. The first
such review will take place in Q1 2015.

 

5.2

The Executive shall, during the Employment, be entitled to participate in a
discretionary bonus scheme pursuant to which he may be eligible to receive up to
70% of his basic salary (of which figure 50% will based on Company performance
and 50% will be based on personal performance) conditional on the Executive
meeting such targets as may be set by the Company from time to time. The payment
of bonus in one year does not confer any entitlement to future bonus. The award
of any bonus is conditional upon the Executive’s continued employment and no
bonus payment shall be made if the Employment has terminated for any reason or
if he is under notice of termination (whether given by the Employer or the
Executive) as at the date on which a bonus might otherwise have been payable.

 

5.3

The Executive authorises the Company to make deductions from the Executive’s
salary or any other sums due to him in respect of sums from time to time owing
from the Executive to the Company or any other Group Company.

 

6.

EXPENSES

 

6.1

The Company will reimburse to the Executive against appropriate evidence all
travel and other business expenses properly and reasonably incurred by him in
the course of his duties, in accordance with the Company’s Global Travel and
Expense Policy and any other applicable policies in effect from time to time.

 

3



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

6.2

If the Executive is provided with a credit or charge card by the Company, this
must only be used for expenses reasonably incurred by him in the course of
performing his duties under the Employment.

 

7.

INCAPACITY

 

7.1

Subject to the Executive’s compliance with this Clause 7 and any applicable
Company policy dealing with sickness-related absence in effect from time to
time, the Company will pay the Executive his full salary and benefits for the
first 30 days of absence due to incapacity or sickness in any twelve month
period. The Executive has no further contractual right to pay in respect of
absence due to incapacity save for the Executive’s entitlement to statutory sick
pay (“SSP”). Any payment made under this Agreement in respect of a day of
incapacity will count towards the Executive’s SSP for that day and any benefits
obtained by the Executive under any social security, national insurance or other
legislation from time to time in force or any benefit received by him as a
result of contributions paid by the Company to any health insurance scheme in
respect of a day of incapacity will count towards payment to be made under this
Agreement in respect of that day.

 

7.2

On the first day of absence due to incapacity the Executive must contact the
Company as early as possible to provide details of his absence and its expected
duration. For absences of up to seven days the Executive must send the Company a
self-certificate in such form as the Company may reasonably require. For
absences exceeding seven days he must send the Company a Statement of Fitness
for Work signed by a medical practitioner covering all absence after the seventh
day.

 

7.3

Where a period of incapacity overlaps with a period of holiday leave the
Executive will only be entitled to take an additional compensatory period of
holiday leave if this is required by law. Further this will be conditional upon
him informing the Company of his incapacity on the first day (even if he is
abroad) and (notwithstanding Clause 7.2) providing a doctor’s certificate
covering each day of his incapacity.

 

7.4

If the Executive is absent from work due to incapacity which results in the
Executive recovering any sum representing compensation for loss of salary or
other benefits under this Agreement, the Executive will repay to the Company any
money it has already paid to him in respect of the same.

 

7.5

The Executive agrees to be examined at any time at the Company’s request by a
doctor nominated by the Company, and agrees to the release of his medical
records to such doctor. The Executive authorises such doctor to disclose and to
discuss with the Company and its advisers the results of such examinations.

 

8.

HOLIDAYS

 

8.1

The Executive will be entitled to the usual public holidays and a further 25
working days’ holiday in each full holiday year.

 

8.2

The Executive’s holiday entitlement will be deemed to accrue from day to day and
may not be carried over from one holiday year to the next. No payment will be
made to the Executive in lieu of holiday accrued but not taken by him save on
the termination of the Employment. If on termination of the Employment, the
Executive has exceeded his accrued holiday entitlement, the appropriate
deduction will be made from the Executive’s final salary payment.

 

8.3

During the first and last year of the Employment, the Executive shall be
entitled to a pro-rata proportion of his annual entitlement. The Company may
require the Executive to take

 

4



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

outstanding holiday entitlement during any notice period, including in
circumstances when the Executive is on Garden Leave.

 

8.4

The Company’s holiday year runs from 1 January to 31 December.

 

9.

BENEFITS

 

9.1

The Executive is entitled to remain part of the Company’s pension scheme (the
“Scheme”), subject to satisfying certain eligibility criteria and subject to the
rules of the Scheme as amended from time to time. The Company will not make any
contributions to the Scheme on the Executive’s behalf unless required to do so
by law. Full details of the Scheme are available from HR. A contracting-out
certificate is not in force in respect of the employment.

 

9.2

At the Executive’s request, the Company will pay the Executive a sum equivalent
to 5% of his basic salary (as set out in Clause 5.1) in lieu of contributions
towards the Executive’s pension, such sums to be reduced by an amount equal to
any sums which the Company is legally required to contribute to the Scheme. Such
payment in lieu of pension contributions will not count towards the Executive’s
earnings for the purposes of calculating the discretionary bonus described in
Clause 5.2 or any payment due to Executive upon the termination of Executive’s
employment. The Company will make all legally required deductions from any
payments made under this Clause 9.2.

 

9.3

The Executive shall be entitled to participate in the Company’s private medical
insurance scheme (with cover for the Executive and his eligible dependents),
disability insurance and life insurance scheme, subject to the terms of the
schemes and the terms of the relevant insurance providers as amended from time
to time. The Company’s current life insurance benefit provides coverage of four
times the Executive’s salary upon insurance company approval after a medical
review, with a guaranteed minimum of £400,000. Further details of the benefits
provided herein will be provided to the Executive under separate cover. The
Company reserves the right to change provider, amend or terminate the schemes at
its sole discretion.

 

9.4

The Company will provide the services of a Company-designated tax consultant to
assist in the preparation of the Executive’s US and UK tax returns. The
Executive is responsible for filing the required tax returns with the
appropriate tax authorities and for paying all required taxes, as well as any
interest and penalties.

 

9.5

For the avoidance of doubt the Company reserves the right to terminate the
Employment even when such termination would or might cause the Executive to
forfeit any entitlement to permanent health insurance, pension, sick pay or any
other benefit.

 

10.

CAR ALLOWANCE

 

10.1

Provided that the Executive holds a current driving licence, the Company shall
pay to the Executive a car allowance for the use of the Executive’s own car of
£850 per month which shall be payable together with and in the same manner as
the salary in accordance with Clause 5 above. The car allowance shall not be
treated as part of the basic salary for any purpose and shall not be
pensionable.

 

10.2

The Company shall reimburse the Executive in respect of reasonable car
operating, maintenance and insurance costs subject to the Executive providing
appropriate evidence of such expenses to the Company.

 

5



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

10.3

The Executive shall immediately inform the Company if he is disqualified from
driving and shall cease to be entitled to receive the allowance under Clause
10.1 or reimbursement of expenses under Clause 10.2.

 

11.

SHARE OPTIONS

 

11.1

The Executive will be granted Restricted Share Units (“RSUs”) of IMAX
Corporation stock and/or an option to purchase shares of common stock of IMAX
Corporation (the “Options”) on terms to be notified to the Executive from time
to time, subject always to the rules of the IMAX Corporation Long Term Incentive
Plan in force from time to time (the “Plan”).

 

11.2

The RSUs and Options shall not form part of the Executive’s entitlement to
remuneration, benefits or entitlements pursuant to his contract of employment
with any Group Company. Moreover, the existence of a contract of employment
between the Executive and any present or past Group Company shall not give the
Executive any right to have an RSUs or Options granted to him in respect of any
number of shares either subject to any condition or at all.

 

11.3

The Executive’s rights and obligations under the terms of his contract of
employment shall not be affected by his participation in the Plan. In
particular, no benefits under the Plan shall be pensionable.

 

11.4

The Executive shall have no rights to seek equitable relief or to receive
compensation or damages for any loss or potential loss which he may suffer in
connection with any RSUs or Options or any rights or entitlements granted
pursuant to the Plan or any other employee share plan established by the Company
or any other Group Company which loss or potential loss arises in consequence of
the loss or termination of his employment with any Group Company for any reason
whatsoever and however that termination may be occasioned (including, without
limitation, wrongful, unfair or otherwise unlawful termination).

 

12.

CONFIDENTIALITY

“Confidential Information” means:

 

  a)

any trade secret, customer information, trading detail or other information
relating to the business, goodwill, secrets or personnel, Intellectual Property
Rights of the Company or any Group Company, which is not publicly available;

 

  b)

any version of any code, algorithm, program or similar item capable of being
recorded, copied or transmitted, which has been originated, developed or
modified by the Company or any Group Company;

 

  c)

any information specifically designated by the Company, any other Group Company
or any customer as confidential;

 

  d)

any information supplied to the Company or any other Group Company by any third
party in relation to which a duty of confidentiality is owed or arises;

 

  e)

any information required to be treated as confidential by any legislation or
professional or regulatory rule or requirement;

 

  f)

any information or item, which should otherwise be reasonably regarded as
possessing a quality of confidence;

 

6



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

  g)

any information having commercial value or use in relation to the business
activities of the Company or any Group Company, including any such information
introduced by the Executive into any computer or other electronic system or
storage method owned or operated by the Company or any other Group Company; and

 

  h)

any information or item obtained, derived or compiled from any of the above.

 

12.1

The Executive must not during the Employment (other than in the proper
performance of his duties) or at any time thereafter use for his own purposes or
disclose to any third party any Confidential Information and must use his best
endeavours to prevent such disclosure.

 

12.2

All Confidential Information and all other documents, papers and property which
may have been made or prepared by or at the request of the Executive or have
come into his possession or under his control in the course of the Employment or
which relate in any way to the Company and/or other Group Company or its or
their business, prospective business or affairs or those of any customer,
supplier, agent, distributor or sub-contractor of the Company and/or any other
Group Company are as between the Company or the relevant Group Company and the
Executive deemed to be the property of the Company or relevant Group Company as
the case may be. The Executive must deliver up all such documents and other
property, including all copies, to the Company immediately upon the termination
of the Employment or at any earlier time on demand.

 

12.3

The Executive must inform the Company as soon as practicable if he becomes aware
of the possession, use or knowledge of any of the Confidential Information by
any person not authorised to possess, use or have knowledge of the Confidential
Information, whether during the Employment or thereafter and must at the
Company’s request provide such reasonable assistance as is required to deal with
such event, provided that the Company will pay reasonable expenses incurred by
the Executive in providing such assistance.

 

12.4

The provisions of this Clause do not apply to any Confidential Information
which:

12.4.1 is in or enters the public domain other than by breach of this Agreement;
or

12.4.2 is obtained from a third party who is lawfully authorised to disclose
such information; or

12.4.3 is authorised for release by the prior written consent of the CEO of IMAX
Corporation; or

12.4.4 is a protected disclosure as defined by Part IVA Employment Rights Act
1996.

 

12.5

Nothing in this Clause will prevent the Executive from disclosing Confidential
Information where it is required to be disclosed by judicial, administrative,
governmental or regulatory process in connection with any action, suit,
proceeding or claim or otherwise by applicable law.

 

12.6

Failure by the Executive to comply with this clause shall constitute a breach of
this Agreement entitling the Company to terminate it immediately.

 

13.

INTELLECTUAL PROPERTY

“Intellectual Property Rights” means copyrights, patents, utility models, trade
marks, service marks, design rights (whether registered or unregistered),
database rights, semiconductor topography rights, proprietary information rights
and all other similar proprietary rights and

 

7



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

applications for such rights as may exist anywhere in the world and any
applications, extensions and renewals in relation to any of these rights; and

“Inventions” means all inventions, improvements, modifications, processes,
formulae, models, prototypes and sketches, drawings, plans or specifications for
them or other matters which the Executive alone or with one or more others may
make, devise or discover during the Employment and which pertain or are actually
or potentially useful to the commercial or industrial activities from time to
time of the Company or any Group Company or the processes or machinery of the
Company or any Group Company for providing the services or making the products
of the Company or Group Company or which pertain to, result from or are
suggested by any work which the Executive or any employee has done or may do
during the Employment.

 

13.1

The Executive will promptly disclose and deliver to the Company for the
exclusive use and benefit of the Company or any other Group Company full details
of any Inventions upon the making, devising or discovering of the same during
the Employment, irrespective of whether they were so made, devised or discovered
during normal working hours or using the facilities of the Company or other
Group Company. The Executive will, irrespective of the termination of the
Employment, give all information and data in his possession as to the exact mode
of working, producing and using the same and will also at the expense of the
Company give all such explanations, demonstrations and instructions to the
Company as it may deem appropriate to enable the full and effectual working,
production or use of the same.

 

13.2

The Executive will, without additional payment to him (except to the extent
provided in Section 40, Patents Act 1977 or any similar provision of applicable
law), whether or not during the continuance of the Employment, at the expense of
the Company, promptly execute and do all acts, matters, documents and things
necessary to enable the Company, any other Group Company or any nominee to apply
for and obtain any or all applicable Intellectual Property Rights in any or all
countries relating to any Inventions or other materials produced by the
Executive during the Employment.

 

13.3

The Executive:

 

  13.3.1

will do anything necessary to confirm vesting of title to any or all applicable
Intellectual Property Rights (except only to the extent that such Intellectual
Property Rights fail to vest in the Company or any Group Company) in any or all
countries relating to any Inventions or other materials produced by the
Executive during the Employment in the Company, any other Group Company or any
nominee absolutely;

 

  13.3.2

with full title guarantee hereby assigns (insofar as title to them does not
automatically vest in the Company as a consequence of the employment) to the
Company by way of future assignment all copyrights arising in any original
material (including without limitation source code and object code for software)
produced by the Executive during the Employment, whether during the normal hours
of work of the Company or otherwise or at the premises or using the facilities
of the Company or otherwise, being the exclusive right to do and to authorise
others to do any and all acts restricted by the Copyright Designs and Patents
Act 1988 in relation to such material in the United Kingdom together with
copyright in all other countries of the world (and/or any similar rights in
countries where such rights exist) for the whole term of such copyright
including any extensions or renewals thereof and including the right to sue for
damages and other remedies in respect of any infringements of the copyrights in
such material or conversion of infringing copies

 

8



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

      

of the material prior to the date of this Agreement to hold unto the Company
absolutely; and

 

  13.3.3

waives all moral rights arising from any such original material so far as the
Executive may lawfully do so in favour of the Company and for the avoidance of
doubt this waiver shall extend to the licensees and successors in title to the
copyright in the said material.

 

13.4

Without prejudice to the generality of Clauses 13.2 and 13.3, the Executive
hereby irrevocably and by way of security appoints the Company as his attorney
in his stead to do all such things and execute all such documents as may be
necessary for or incidental to grant to the Company the full benefit of this
Clause.

 

13.5

The Executive will do nothing (whether by omission or commission) during the
Employment or at any times thereafter to affect or imperil the validity of any
Intellectual Property Rights obtained, applied for or to be applied for by the
Company or its nominee. In particular without limitation the Executive shall not
disclose the subject matter of any Inventions which may be patentable before the
Company has had the opportunity to apply for any patent or patents. The
Executive will at the direction and expense of the Company promptly render all
assistance within his power to obtain and maintain such Intellectual Property
Rights or any application for any extension of them.

 

13.6

Nothing in this Agreement obliges the Company or any other Group Company to seek
patent or other protection for any Invention or to exploit any Invention.

 

14.

POST TERMINATION RESTRICTIONS

 

14.1

The Executive must not in a Relevant Capacity save as the beneficial owner of
shares or other securities of a body corporate whose shares are quoted on a
Recognised Investment Exchange and which when aggregated with shares or
securities beneficially owned by the Executive’s spouse and/or children, total
no more than five per cent of any single class of shares or securities in such
body corporate, for the periods set out below after the Termination Date:

 

  (a)

for twelve months undertake, carry on or be employed, engaged or interested in
either any business activity which is competitive with a Relevant Business
within the Restricted Area or any business, an objective or anticipated result
of which is to compete with a Relevant Business within the Restricted Area;

 

  (b)

for twelve months solicit, entice, induce or encourage a Customer to transfer,
remove or divert custom away from the Company or any other Relevant Company;

 

  (c)

for twelve months transact or accept business from a Customer for the supply of
Relevant Services;

 

  (d)

for twelve months be employed or engaged by a Customer in connection with the
supply of Relevant Services;

 

  (e)

for twelve months, for a business competing with any Relevant Business solicit,
offer employment to, interfere with or endeavour to entice away from employment
or engagement with the Company (or procure or assist any such activity
regarding) any Restricted Employee, or do any act whereby a Restricted Employee
is encouraged to terminate their employment or engagement with the Company,
whether or not such person would by reason

 

9



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

      

of terminating their service with the Company commit a breach of their contract
or employment or engagement;

 

  (f)

for twelve months contract with or engage a Partner in such a way as could
adversely affect the business of the Company or any Group Company.

 

14.2

The duration of the restrictions referred to above shall be reduced by any
period spent by the Executive on Garden Leave.

 

14.3

The Executive must not at any time during the Employment or after the
Termination Date use any name used by the Company or other Group Company at the
Termination Date or any name likely to cause confusion with it in the minds of
members of the public, for the purposes of a business which competes with any
business carried on by the Company or any Group Company whether by using such
name as part of a corporate name or otherwise.

 

14.4

The Executive must not at any time after the Termination Date represent himself
as being connected with or employed by the Company or any other Group Company.

 

14.5

If the Executive receives an offer to be involved in a business concern in any
capacity either during the Employment or prior to the expiry of the last of the
restrictions referred to above he shall give the person making that offer a copy
of this Clause 14 and shall disclose to the Company the identity of the future
employer/client (as applicable) immediately after accepting the offer.

 

14.6

The Executive hereby agrees and undertakes that he will at the request and
expense of the Company enter into a direct agreement or undertaking with another
Group Company by which he accepts restrictions as contained in this Clause 14
(or such of them as are, in the opinion of the Company, appropriate).

 

14.7

Each of the restrictions contained in this clause 14 constitutes an entirely
separate and independent restriction and is considered by the parties to be
reasonable and necessary for the protection of the legitimate interests of the
Company and the Group Companies but, if any such restriction or part of it shall
be found void, invalid, illegal or unenforceable by any court of competent
jurisdiction, but would be valid if some words were deleted from it, or the
period of it reduced, or area covered or range of activities reduced, such
restriction shall apply with such modification as may be necessary to make it
valid and effective.

 

14.8

In the event of any clause or part of a clause contained in this agreement being
declared invalid or unenforceable by any court of competent jurisdiction, all
other clauses or parts of clauses contained in this agreement shall remain in
full force and effect and shall not be affected thereby.

For the purpose of this Clause 14

“Customer” means any person:

 

  (a)

who at any time during the Relevant Period was a customer or client of a
Relevant Company (whether or not goods or services were actually provided during
such period) or with whom a Relevant Company was negotiating with a view to
supplying goods or services, or to whom a Relevant Company was actively and
directly seeking to supply goods or services; and

 

  (b)

with whom the Executive had dealings at any time during the Relevant Period, or
in respect of whom the Executive had possession of, or access to, confidential
information as a result of the Employment.

 

10



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

“Partner” means any contract generated by the Company or any Group Company for
the purpose of furthering its business interests including (but not limited to)
any person contracted to supply goods or services to the Company or Group
Company and with whom the Executive had dealings during the Relevant Period;

“Relevant Business” means any business activity carried on by the Company or any
Group Company during the Relevant Period that the Executive was involved in or
for which the Executive developed products or programs or about which the
Executive received confidential information;

“Relevant Capacity” means directly or indirectly, either alone or jointly with
or providing assistance or support to another or others, whether as principal,
agent, consultant, director, partner, shareholder, independent contractor,
employee or in any other capacity, through any other person, firm or company,
and whether for the Executive’s own benefit or that of others;

“Relevant Company” means the Company and/or any Group Company with which the
Executive was involved during the Relevant Period;

“Relevant Period” means the period of twelve months ending on the Termination
Date;

“Relevant Services” means goods or services identical to, substantially similar
to, or competitive with, those which any Relevant Company was supplying, or
negotiating or actively and directly seeking to supply to a Customer during the
Relevant Period and in the course of a Relevant Business;

“Restricted Area” means Europe, the Middle East, and Africa;

“Restricted Employee” means any person with whom in the performance of the
Executive’s duties during the Relevant Period the Executive had material
dealings or had managerial responsibility over and who:

 

  (i)

at the Termination Date is an employee, officer, consultant, independent
contractor or worker of the Company or any other Relevant Company; or

 

  (ii)

who was engaged in such a capacity during the Relevant Period;

and

 

  (iii)

who worked or provided services in a senior, executive, managerial, sales,
creative, research, development, testing or senior financial capacity; or

 

  (iv)

had possession of, control over, or access to confidential information relating
to the business of the Company or any other Group Company or any Customer; or

 

  (v)

had material contact with any Customer.

“Termination Date” means the date on which the Employment terminates.

 

15.

TERMINATION FOR BREACH

 

15.1

Notwithstanding the provisions of Clause 2.2, the Company may terminate the
Employment by written notice having immediate effect if the Executive:

 

11



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

  15.1.1

is guilty of serious dishonesty or of gross misconduct or incompetence or wilful
neglect of duty; or

 

  15.1.2

commits any serious or repeated breach of any of the provisions of this
Agreement or refuses or neglects to comply with any reasonable directions of
Management; or

 

  15.1.3

is convicted of a criminal offence, other than a road traffic offence for which
a term of imprisonment whether immediate or suspended is not imposed; or

 

  15.1.4

becomes bankrupt, applies for a bankruptcy petition or has a bankruptcy order
made against him, applies for or has made against him a receiving order or makes
any composition or enters into any deed of arrangement with his creditors; or

 

  15.1.5

being a director, is disqualified or prohibited from being a director by reason
of any order made by any competent court; or

 

  15.1.6

being a director, ceases by his own act or default to be a director of the
Company or a Group Company; or

 

  15.1.7

ceases to be eligible to work in the UK; or

 

  15.1.8

regardless of the terms of any PHI or other sickness benefit scheme, is unable
through sickness or injury for twelve consecutive weeks or an aggregate of
fifteen weeks in any fifty-two consecutive weeks to perform the duties of the
Employment; or

 

  15.1.9

after receiving written warning from the Company in respect of the poor
performance of his duties, continues to perform his duties to an unsatisfactory
standard; or

 

  15.1.10

is guilty of conduct which brings him or may bring him or the Company or any
Group Company into disrepute.

 

15.2

Upon the termination of the Employment or the Company exercising its rights
under Clause 2.4 or if the Executive, being a director, ceases for any reason to
be a director of the Company the Executive must immediately if so required by
the Company:

 

  15.2.1

resign without compensation from his office as director of any Group Company and
all other companies of which he shall have been appointed a director by any
Group Company by virtue of any right of nomination vested in such member; and

 

  15.2.2

transfer any shares held by the Executive required to be transferred either in
accordance with the Company’s articles of association or any agreement by which
the Executive is bound.

 

15.3

The Executive hereby irrevocably and by way of security appoints the Company to
be his attorney and in his name and on his behalf to do all such things and
execute all such documents which he is obliged to execute and do under this
Agreement (including without limitation those documents which may be necessary
for or incidental to his resignation from office and transfer of shares in
accordance with Clause 15.2).

 

16.

RETURN OF PROPERTY AND DATA

“Electronic Device” means any electronic device provided to the Executive or
paid for by the Company and, to avoid doubt, shall include desktop computers,
laptops and tablet computers,

 

12



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

mobile phones, smart phones, USB drives, flash drives, CD-ROM’s, DVD media,
portable hard drives and any other device which incorporates electronic storage
media or which facilitates the electronic storage of data.

 

16.1

Upon the termination of the Employment or at any time upon demand the Executive
will return to the Company in good condition and without modification all
physical property, including all documents, correspondence, computers and
computer discs, papers, materials, credit or charge cards, keys and security
access cards, including all copies thereof, and which for the avoidance of doubt
shall remain the property of the Company at all times and all other property of
or relating to the business or affairs of the Company or other Group Company or
any officer, employee, customer, supplier or agent of the Company or other Group
Company, or its or their customers, clients or suppliers.

 

16.2

In relation to all Electronic Devices, the Executive will by no later than the
last day of the Employment, or within one working day of any earlier request
provide to Management or its nominee each device together with all peripheral
equipment, power leads and software related to each of them and, for each
device, a list of all passwords, PINs, user names, combinations, access codes
and any other information which may be necessary to access that device.

 

16.3

The Executive shall not delete, copy (including copying through forwarding or
other transmission), deliberately alter or manipulate, or make unauthorised use
of any data (including metadata) stored on any Electronic Device before he
returns it, except for personal correspondence.

 

16.4

In relation to any other electronic device in the Executive’s possession or
control, the Executive agrees that he:

 

  16.4.1

will provide a schedule to the Company of all electronic copies and/or versions
of any Company data and Confidential Information on each device, by no later
than the last day of the Employment or within one working day of any earlier
request, and comply with any instructions from, or requirements of, the Company
in relation to the same. This may include arrangements for the irretrievable
deletion of such Company data and Confidential Information under the Company’s
supervision; and

 

  16.4.2

will not delete, copy, forward, transmit, deliberately alter or manipulate, or
make unauthorised use of any Company data or Confidential Information stored on
any such device without Management’s prior written permission.

 

16.5

The Executive agrees that he will execute a Deed undertaking that he has
complied with the obligations above if requested to do so by the Company.

 

17.

DATA PROTECTION AND COMPUTER MONITORING

 

17.1

The Company will hold computer records and personnel files relating to the
Executive. These may include, but are not limited to, the Executive’s employment
application, references, bank details, performance appraisals, holiday and
sickness records, salary reviews and remuneration details and other records,
(which may, where necessary, include sensitive data relating to the Executive’s
health, and data held for ethnic monitoring purposes). The Company requires such
personal data for personnel administration and management purposes and to comply
with its obligations regarding the keeping of employee/worker records. The
Executive’s right of access to this data is as prescribed by law.

 

13



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

17.2

The Executive hereby agrees that the Company may process personal data relating
to him for personnel administration and management purposes, and may, when
necessary for those purposes, make such data available to its advisors, to
parties providing products and/or services to the Company (such as IT systems
suppliers, pension, benefits and payroll administrators), to regulatory
authorities (including HM Revenue & Customs) and as required by law. Further,
the Executive hereby agrees that the Company may transfer such data to and from
any Group Company including any member of any Group Company located outside the
European Economic Area.

 

17.3

The Executive acknowledges that the Company reserves the right to monitor all
e-mail / internet activity and he acknowledges that such activity falls within
the exception set out in Article 8(2) of the European Convention on Human
Rights.

 

18.

AMENDMENTS AND WAIVERS

 

18.1

No amendment to the provisions of this Agreement will be effective unless in
writing and signed by the parties hereto or their duly authorised
representatives.

 

18.2

All rights, remedies and powers conferred upon the parties to this Agreement are
cumulative and will not be deemed or construed to be exclusive of any other
rights, remedies or powers now or after the date of this Agreement, conferred
upon the parties to this Agreement or either of them by law or otherwise.

 

18.3

Any failure at any time to insist upon or enforce any such right, remedy or
power will not be construed as a waiver thereof.

 

19.

NOTIFICATION OF CHANGE IN CIRCUMSTANCES

The Executive must notify the Company in writing of a) any change in his name,
address, dependants or next-of-kin within one month of such change; and b)
immediately upon the occurrence of any event entitling the Company to dismiss
the Executive without notice under Clause 15.1.

 

20.

DISCIPLINARY RULES AND GRIEVANCE PROCEDURES

Any matter of discipline will be considered by the Company in accordance with
its legal obligations. A copy of the Company’s dismissal, disciplinary and
grievance procedure (which is for guidance only and does not form part of the
Executive’s contract) including the person to whom the Executive should apply if
dissatisfied with any disciplinary decision or to whom he can apply to seek
redress of a grievance relating to the employment, can be obtained upon request
from the Human Resource department.

 

21.

WARRANTY AND UNDERTAKING AND INDEMNITY

 

21.1

The Executive represents and warrants that he is not a party to any agreement,
contract (whether of employment or otherwise) or understanding, which would in
any way restrict or prohibit him from undertaking or performing any of the
duties of the Employment in accordance with the terms and conditions of this
Agreement.

 

21.2

The Executive will, if applicable, (and will procure that his spouse or partner
and dependent children (if any)) comply with Part V of the Criminal Justice Act
1993 and with the London Stock Exchange PLC’s Model Code for Securities
Transactions by Directors of Listed Companies and

 

14



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

any applicable AIM rules and rules or policies issued by the Company from time
to time in relation to the holding or trading of other securities.

 

21.3

The Executive shall pay and fully indemnify the Company against all income tax
payable by the Company on his behalf by reason of the provision of any of the
benefits received by the Executive in connection with the employment. The
Company shall be entitled to make deductions from his salary or other payments
due to the Executive to satisfy any such income tax liability.

 

21.4

The Executive warrants and undertakes that he is entitled to work in the UK and
if immigration permission is required for him to work in the UK he warrants and
undertakes to (i) provide documentary evidence annually and as the Company may
require from time to time to prove that such immigration permission remains
valid and in order for the Company to check his immigration status, and
(ii) notify the Company immediately of any change to his immigration status or
of any change in circumstances which may affect his right to work for the
Company or to live in the UK.

 

22.

MISCELLANEOUS

 

22.1

This Agreement constitutes the whole agreement between the parties. All other
representations, arrangements, understandings and agreements, whether written or
oral, (if any) for service between the Company and the Executive are hereby
abrogated and superseded.

 

22.2

There is no collective agreement which directly affects the terms and conditions
of employment contained in this Agreement. Further, there are no particulars
governing any period of more than one month during which the Executive is
required to work outside the United Kingdom.

 

22.3

This Agreement incorporates a written statement of terms of employment pursuant
to Section 1 of the Employment Rights Act 1996.

 

22.4

It is not intended that the Contracts (Rights of Third Parties) Act 1999 should
apply to this Agreement or that any third party should be able to enforce any
term of this Agreement against the Company or any Group Company. Further, this
Agreement may be varied or rescinded by agreement between the Company and the
Executive without the consent of any third party.

 

23.

GOVERNING LAW

 

23.1

This Agreement shall be governed by and construed in all respects in accordance
with the laws of England.

 

23.2

Each of the parties hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the English Courts.

IN WITNESS of which the parties have duly executed this Agreement as a Deed on
the day and year first before written.

EXECUTED as a Deed by                             )

IMAX INTERNATIONAL SALES CORPORATION                 )

/s/ Robert D. Lister, Vice President

/s/ Joseph Sparacio, Vice President

 

15



--------------------------------------------------------------------------------

PRIVATE & CONFIDENTIAL

 

SIGNED as a DEED and DELIVERED                 )

by ANDREW CRIPPS

/s/ Andrew Cripps

 

16